Citation Nr: 1131367	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression and anxiety.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for PTSD.

The Veteran testified before the Board sitting at the RO in March 2007.  A transcript of the hearing is associated with the claims file.

In August 2007, the Board granted the petition to reopen the claim but denied service connection on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated the Board's decision and remanded the claim for additional evidentiary development.

In July 2010, the Board remanded the claim for further development and the issue is once again before the Board.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depression and anxiety, regardless of the precise diagnosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's appeal to the Court, in November 2007, the Board provided a Designation of Record to the Court with a certified list of evidence considered in its decision.  In July 2009, VA General Counsel (VAGC) filed a Brief of the Appellee moving the Court to remand the Board's decision.  The VAGC noted that the Veteran submitted a Counter Designation of Record that included a June 12, 2008 letter from a representative of the Bronx VA Medical Center (VAMC) that indicated that the Bronx VAMC was in possession of an August 1, 1983 letter from Dr. T.H., Clinical Director of Psychiatric Service that reiterated the Veteran's relevant treatment history at the Bronx VAMC.  Following inquiries by the VAGC with the Bronx VAMC, a copy of the letter was obtained, but not included in the claims file.  In a November 2009 Memorandum Decision, the Court essentially vacated the Board's August 2007 decision and remanded the Veteran's claim to obtain this evidence.  In July 2010, the Board's remanded the Veteran's claim to obtain and consider this evidence in compliance with the Court's November 2009 Memorandum decision.  However, to date, this letter still has not been associated with the claims file.  

Although medical records from the Bronx VA Medical Center (VAMC) for the period of June 1974 to October 1984 were obtained, they were comprised of records that were previously considered and associated with the claims file.  The August 1, 1983 letter from Dr. T.H. was not obtained, nor does it appear that an attempt was made to specifically obtain this letter.  Therefore, the Veteran's claim must be once again remanded and this record must be obtained, pursuant to 38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); and Stegall v. West, 11 Vet. App. 268, 271 (1998).

An April 2007 private psychodiagnostic report from Dr. G.K. reflects that the Veteran is receiving Social Security Disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (VA is required only to obtain SSA records when they may be relevant to the claim).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran asserts that he incurred PTSD as a result of active duty service.  As noted above, VAMC and private treatment records demonstrated multiple psychiatric diagnoses, including PTSD, major depression, and anxiety and under Clemons the Board must consider entitlement to service connection for a psychiatric disorder, regardless of the actual diagnosis.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The Veteran has reported several stressors to account for his diagnosis of PTSD.  During an April 2007 psychodiagnostic interview by Dr. G.K., he claimed that during the Vietnam Tet Offensive in January 1968, he saw several people shot in front of him, grenades were thrown at his unit, and he narrowly escaped death.  He also was pulled to help load body bags onto a chopper.  At that time, he was diagnosed with PTSD from Vietnam, exacerbated by the (post service) brain injury.  In an April 2004 VA PTSD diagnostic evaluation, he reported that on January 29, 1968, he was sitting in the supply tent when it became riddled with bullets and he witnessed his sergeant getting shot.  He was panic stricken.  He claimed that he was anxious throughout his service in Vietnam.  

During his March 2007 Travel Board hearing, the Veteran indicated that he was a cook with the 199th Light Infantry Brigade at a forward base camp in the Macon Delta.  However, he also served on guard duty and witnessed sniper and rocket attacks.  He claimed that about a week or two after the Tet Offensive in January 1968, he was moved near Saigon and pulled bunk guard in the perimeter of the "Fu Tu Racetrack".  While he was pulling guard duty in February 1968, he witnessed a soldier from his company get hit with small arms fire and killed.  He indicated that around February to April 1968, he became attached to the 25th Infantry Division.  He was part of the convoys doing deliveries of food and gas allowances between the Rubber Plantation and Benwa (with the "4th of the 10 Light Infantry").  He indicated that the convoys came under sniper fire.  He also reported that small arms fire would come in occasionally in the middle of the afternoon while he was, for example, washing a pot.  

The Board finds that VA's duty to provide a VA examination is triggered under the new regulation

Moreover, the Veteran has reported that his psychiatric symptoms began in service and at discharge and have continued since that time.  As there is evidence of multiple diagnoses, the VA examiner should clarify whether any other diagnosed disability currently exists and is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should specifically request a copy of the August 1, 1983 letter authored by Dr. T.H., Clinical Director of Psychiatry Service.  If the RO/AMC is unable to locate this letter, then a memorandum of the RO/AMC's efforts in attempting to obtain this letter should be associated with the claims file.

2. Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3. Afford the Veteran an examination to determine the etiology of any current psychiatric disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should note whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does not meet those criteria, the examiner should specify which criteria are missing.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor or stressors supporting the diagnosis.  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including major depression and anxiety, at least as likely as not (i.e., not an absolute certainty but a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  A complete rationale should be given for all opinions and conclusions expressed.

4. The agency of original jurisdiction should review the examination report to ensure that it contains the opinion and rationale requested in this remand.

5. If the benefit sought on appeal remain denied, issue a supplemental statement of the case addressing the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


